t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury inte rnal reve nue s ervi ce washington d c number release date date date the honorable brett guthrie member u s house of representative sec_1001 center street suite bowling green ky attention uil person to contact and id number contact telephone number dear congressman guthrie this letter responds to your letter dated date on behalf of your constituent of she asked whether an organization exempt under sec_501 of the internal_revenue_code may operate a consignment store an exempt_organization is not subject_to tax on its income from an activity substantially related to the charitable educational or other purpose that is the basis for the organization’s exemption such income is exempt even if the activity is a trade_or_business however if an exempt_organization regularly carries on a trade_or_business not substantially related to its exempt_purpose except that it provides funds to carry out that purpose the organization is subject_to tax on its income from that unrelated_trade_or_business a business activity is not substantially related to an organization’s exempt_purpose if it does not contribute importantly to accomplishing that purpose other than through the production of funds any trade_or_business that consists of selling merchandise substantially_all of which the organization received as gifts or contributions meets an exclusion from the definition of an unrelated_trade_or_business if a consignment shop sells merchandise substantially_all of which is not received as gifts or contributions it does not meet this exclusion there is also a volunteer labor exclusion from the definition of an unrelated_trade_or_business for any trade_or_business in which substantially_all the work is performed for the organization without compensation an organization operating an unrelated_trade_or_business must nonetheless operate exclusively for one or more exempt purposes an organization will be so regarded only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities does not further an exempt_purpose additional information on the unrelated_business_income_tax is available in publication tax on unrelated_business_income of exempt_organizations which can be found on our website at www irs gov formspubs available on the same web page is form 990-t exempt_organization business income_tax return which an organization subject_to the tax on unrelated_business_income must file further information on the requirements for exemption and other topics relevant to charities are on our website at www irs gov charities this letter is for informational purposes only and provides general statements of well defined law this letter is not a ruling and taxpayers cannot rely on it as such revenue_procedure internal_revenue_bulletin irb or its successor we will make this letter available for public inspection after deleting names addresses or other identifying information as appropriate under the freedom_of_information_act announcement i r b an organization interested in a ruling specific to that organization’s circumstances can submit a letter_ruling request and user_fee to instructions for submitting a letter_ruling request are in section of revproc_2012_4 available at www irs gov irb 2012-01_irb ar09 html the user_fee for letter_ruling requests is dollar_figure revenue_procedure section i hope this information is helpful if you have questions please contact me at or identification_number at internal_revenue_service attention eo letter rulings p o box mcpherson station washington dc sincerely lois g lerner director exempt_organizations
